
	

115 S3504 IS: Human Trafficking Survivor Tax Relief Act
U.S. Senate
2018-09-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS2d Session
		S. 3504
		IN THE SENATE OF THE UNITED STATES
		
			September 26, 2018
			Mr. Cornyn (for himself and Mr. Wyden) introduced the following bill; which was read twice and referred to the Committee on Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide an exemption from gross income for civil
			 damages as recompense for trafficking in persons.
	
	
 1.Short titleThis Act may be cited as the Human Trafficking Survivor Tax Relief Act. 2.Exempting from Federal income taxation civil damages awarded under section 1595 of title 18, United States Code (a)In generalPart III of subchapter B of chapter 1 of the Internal Revenue Code of 1986 is amended by inserting before section 140 the following new section:
				
					139H.Certain amount received as civil damages as recompense for trafficking in persons
 (a)Exclusion from gross incomeGross income shall not include any civil damages, restitution, or other monetary award (including compensatory or statutory damages and restitution imposed in a criminal matter) awarded in an action under section 1595 of title 18, United States Code..
 (b)Conforming amendmentThe table of sections for part III of subchapter B of chapter 1 of the Internal Revenue Code of 1986 is amended by inserting before the item relating to section 140 the following new item:
				Sec. 139H. Certain amount received as civil damages as recompense for trafficking in persons..
 (c)Effective dateThe amendments made by this section shall apply to taxable years beginning after the date of the enactment of this Act.
			
